IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-56,818-01


EX PARTE JOEL ESCOBEDO




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 783728 FROM THE

232ND DISTRICT COURT OF HARRIS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is mentally
retarded and cannot be executed.
	Applicant was convicted of capital murder on February 4, 1999.  We affirmed the
conviction and sentence on direct appeal.  Escobedo v. State, AP-73,450 (Tex. Crim. App.
February 13, 2002).  On October 2, 2000, applicant filed his initial application for writ of
habeas corpus pursuant to Article 11.071.  While the convicting court was considering
that application, this subsequent application was filed on June 20, 2003, raising a claim
that his execution was barred because he was mentally retarded.  We found that the claim
met the requirements for consideration of subsequent claims under Article 11.071,
Section 5(a) and remanded to the convicting court for resolution of the claim.  Ex parte
Escobedo, WR-56,818-01 (Tex. Crim. App. September 10, 2003).  The record has now
been returned to this Court.								
	The convicting court made findings of fact that applicant had not met his burden to
show by a preponderance of the evidence that he is  mentally retarded and recommended
that relief be denied.  We have reviewed the record; the findings of the convicting court
are supported by the record and we adopt them as our own.  The relief sought by applicant
is denied.
	IT IS SO ORDERED THIS THE 6TH DAY OF JUNE, 2007.
Do Not Publish